Citation Nr: 1022281	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for peptic 
ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2009, the Veteran testified in a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been added to the claims file.

In a February 2009 statement, the Veteran filed a claim for 
service connection for a back disability which has not yet 
been adjudicated by the RO.

The issue of service connection for a back disability has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified that his ulcer was getting worse and 
that he was taking increasing amounts of medication.  
Therefore, the Board finds that a remand is necessary to 
afford the Veteran a VA examination and to request SSA and 
private treatment records in order to provide an accurate 
assessment of his present degree of disability. 38 C.F.R. § 
3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").
The Veteran submitted a copy of an April 2003 decision letter 
from the Social Security Administration, which found that the 
Veteran became disabled in July 2002 and was entitled to 
monthly disability benefits beginning January 2003.  A review 
of the claims file reveals that the complete SSA decision and 
any supporting medical records have not been obtained to be 
included in the record.  It is unknown upon what disability 
or disabilities the SSA decision was made.  

In order to fulfill the VA's duty to assist, all relevant 
treatment records must be obtained for a complete picture of 
the Veteran's treatment.  A disability award from SSA would 
certainly be helpful in deciding this claim.  

Additionally, during the January 2009 hearing, the Veteran 
stated that he receives home health care from a private 
physician, Dr. Rivero.  He submitted a VA Form 21-4142 
authorization for release of medical records and indicated 
that he would submit the treatment records from Dr. Rivero.  
However, only a "statement of attending physician" dated 
February 2009 was received.  The RO should attempt to obtain 
all treatment records for the Veteran from Dr. Rivero.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA copies of the 
determination regarding the Veteran's 
claim for disability benefits, along with 
the underlying medical records associated 
with such determination.

2.  The RO should attempt to obtain all of 
the Veteran's private medical records from 
Dr. Rivero, as authorized by the VA Form 
21-4142 submitted in January 2009.

3.  The RO should obtain all of the 
Veteran's VA treatment records from July 
2007 through the present not already 
included in the claims file.  


4.  The RO/AMC should schedule the Veteran 
for an examination to determine the extent 
of his current disability due to peptic 
ulcer.  The examiner should review the 
file and conduct all necessary tests.  The 
examiner is asked to determine the extent 
of the Veteran's disability due to ulcer 
to include the number of severe episodes 
per year and the length of those episodes, 
as well as whether there is any impairment 
of health to include anemia, 
incapacitating episodes, vomiting, weight 
loss, or any other symptoms associated 
with the Veteran's ulcers.  A complete 
rationale should be given for any opinion 
provided.

5.  After completing the above 
development, the RO/AMC should 
readjudicate the claim on appeal, 
considering any new evidence secured.  If 
the disposition remains unfavorable, the 
RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
the applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT C. SCHARNBERGER,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



